Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 4, 5, 14, 15 and 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all of the limitations of the base claim and any intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the controller operates the transmission system in a first engine off coasting (EOC) operating mode that includes defueling the internal combustion engine while the vehicle is moving based on vehicle operating conditions and routes rotational energy from an output shaft of the transmission, through the countershaft and into the motor generator as required by Claim 2.
Although the prior art discloses all of the limitations of the base claim and any intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a one-way clutch coupled between the countershaft and the planetary gear set as required by Claim 4.
Claim 5 depends from Claim 4.
Although the prior art discloses all of the limitations of the base claim and any intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with comprising a one-way clutch coupled between the countershaft and the planetary gear set as required by Claim 14.
Claim 15 depends from Claim 14.
Although the prior art discloses all of the limitations of the base claim and any intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a one-way clutch coupled between the countershaft and the planetary gear set as required by Claim 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-13 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (2013/0053201).
Consider Claim 1, Holmes discloses a transmission control system for a transmission selectively coupled to an engine crankshaft of an internal combustion engine arranged on a vehicle, the transmission control system comprising: a motor generator (16) selectively coupled to a countershaft of the transmission (30); an HVAC compressor (74) selectively driven by the motor generator (16) and a controller (82) that operates the transmission system in a selected one of a creep mode or a crank mode (Paras 0004, 0029 and Claim 1) based on operating conditions. 
Consider Claim 3, Holmes discloses all of the features of the claimed invention as described above, and further discloses a planetary gear set (20) coupled between the countershaft (19) and the motor generator (16).
Consider Claim 6, Holmes discloses all of the features of the claimed invention as described above, and further discloses wherein the controller operates the transmission system in the "crank mode" (Paras 0004, 0022, 0029 and Claim 1) wherein the HVAC compressor is disengaged (70 open) from the motor generator and the motor generator turns the internal combustion engine.
Consider Claim 7, Holmes discloses all of the features of the claimed invention as described above, and further discloses wherein the controller operates the transmission system in the "creep mode" wherein the HVAC compressor is disengaged from the motor generator (70 open) and the motor generator (16) provides motive power to the vehicle (Para 0029).
Consider Claim 8, Holmes discloses all of the features of the claimed invention as described above, and further discloses wherein the controller operates the transmission system in a "driving with no HVAC mode" wherein the HVAC is disengaged from the motor generator (70 open).
Consider Claim 9, Holmes discloses all of the features of the claimed invention as described above, and further discloses wherein the controller operates the transmission system in a "driving with HVAC mode" wherein the HVAC is engaged with the motor generator (70 closed).
Consider Claim 10, Holmes discloses all of the features of the claimed invention as described above, and further discloses wherein the controller operates the transmission system in a "sleep mode" wherein the motor generator is disengaged from the countershaft (72 open) and coupled to the HVAC compressor (70 closed), the motor generator powering the HVAC compressor using energy stored while driving.
Consider Claim 11, Holmes discloses a transmission control system for a transmission (30) selectively coupled to an engine crankshaft of an internal combustion engine (12) arranged on a vehicle, the transmission control system comprising: a motor generator (16) selectively coupled to a countershaft of the transmission and configured to charge a battery (80) in an energy storage mode and be powered by the battery in an energy use mode; an HVAC compressor (16) selectively driven by the motor generator; and a controller (82) that operates the transmission system in various modes based on operating conditions, wherein the various modes comprise (i) an engine off coasting (EOC) mode (neutral charging mode) wherein the internal combustion engine is defueled and the motor generator is in the energy storage model and (ii) a sleep mode (Para 0022) wherein the motor generator powers the HVAC compressor while the internal combustion engine is off.
Consider Claim 12, Holmes discloses all of the features of the claimed invention as described above, and further discloses a master clutch (56) including a driving portion connected to the engine crankshaft (15) and a driven portion coupled to an input shaft (36) of the transmission and adapted to frictionally engage the driving portion between open and closed positions; and wherein the controller operates the transmission system in the EOC mode and routes rotational energy from an output shaft of the transmission (19), through the countershaft (22) and into the motor generator (16).
Consider Claim 13, Holmes discloses all of the features of the claimed invention as described above, and further discloses a planetary gear set (20) coupled between the countershaft and the motor generator (16).
Consider Claim 16, Holmes discloses all of the features of the claimed invention as described above, and further discloses wherein the controller operates the transmission system in a "crank mode" wherein the HVAC compressor is disengaged (70 open) from the motor generator and the motor generator turns the internal combustion engine (Para 0029).
Consider Claim 17, Holmes discloses all of the features of the claimed invention as described above, and further discloses wherein the controller operates the transmission system in a "creep mode" wherein the HVAC compressor is disengaged (70 open) from the motor generator (16) and the motor generator provides motive power to the vehicle (Para 0029).
Consider Claim 18, Holmes discloses all of the features of the claimed invention as described above, and further discloses wherein the controller operates the transmission system in a "driving with no HVAC mode" wherein the HVAC compressor is disengaged (70 open) from the motor generator (16) and the master clutch (56) is closed while propelling the vehicle, and open during EOC.
Consider Claim 19, Holmes discloses all of the features of the claimed invention as described above, and further discloses wherein the controller operates the transmission system in a "driving with HVAC mode" wherein the HVAC compressor is engaged (70 closed) with the motor generator (16) and the master clutch (56) is closed while propelling the vehicle, and open during EOC.
Consider Claim 20, Holmes discloses a transmission control system for a transmission selectively coupled to an engine crankshaft (15) of an internal combustion engine (12) arranged on a vehicle, the transmission control system comprising: a motor generator (16) selectively coupled to a countershaft of the transmission and configured to charge a battery (80) in an energy storage mode and be powered by the battery in an energy use mode; an HVAC compressor (74) selectively driven by the motor generator; and a controller (82) that selectively and alternatively operates the transmission system in various modes based on operating conditions, wherein the various modes comprise: (i) a "crank mode" (Paras 0004, 0029 and Claim 1) wherein the HVAC compressor is disengaged (70 open) from the motor generator and the motor generator turns the internal combustion engine; (ii) a "creep mode" (Para 0022, 0029) wherein the HVAC compressor is disengaged (70 open) from the motor generator and the motor generator provides motive power to the vehicle; (iii) a "driving with no HVAC mode" wherein the HVAC compressor is disengaged (70 open) from the motor generator and a master clutch (56) is closed while propelling the vehicle, and open during an engine off coasting (EOC) mode wherein the internal combustion engine is defueled and the motor generator is in the energy storage mode; (iv) a "driving with HVAC mode" wherein the HVAC compressor is engaged (70 closed) with the motor generator and the master clutch (56) is closed while propelling the vehicle and open during EOC; and (v) a "sleep mode" wherein the motor generator is disengaged (54 open) from the countershaft and coupled to (70 closed) the HVAC compressor, the motor generator powering the HVAC compressor using energy stored while driving.
Consider Claim 21, Holmes discloses all of the features of the claimed invention as described above, and further discloses comprising a planetary gear set (20) coupled between the countershaft and the motor generator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618